Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims 1-9 and 23-27 in the reply filed August 1st, 2022 is acknowledged. The traversal is on the ground(s) that “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden.”
	This is not found persuasive because, as explained in the previous restriction, the compound/composition of Group I can be used in a molding process (see Col. 5, Para. 1 of U.S. 4,303,775 A), rather than in the film forming processes of Group II. For this reason, despite having related technical features, the method of Group II is still found to be distinct (i.e. not “sufficiently related”) from the compound/composition of Group I.
	Furthermore, as explained in the previous restriction, the compound/composition of Group I is classified in C08G 73/10, while the method of Group II is classified in G03F 7/26. Therefore, the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For these reasons, there would be a serious search and/or examination burden if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1st, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2007137960 A), hereinafter Watanabe.
	Regarding claims 1-5, Watanabe teaches a material (varnish; Page 6, Para. 11) for forming an organic film (Page 6, Para. 11), comprising: (A) a compound (resin composition, Page 6 Para. 11 and Page 6 Para. 8; thermosetting bisimide, Page 4 Para. 8) for forming an organic film (Page 6, Para. 11) which meets the structural limitations of the instant claims (thermosetting bisimide following general formula (1) of Watanabe, Page 3 Para. 3, see structure below; see also Page 3 Para. 5 and Page 3 Para. 11, see specific tetracarboxylic dianhydride structure below; see also formula (3) shown below fully depicting end groups of the thermosetting bisimide (i.e. "A" and "B" moieties in general formula (1) of Watanabe); and (B) an organic solvent (Page 6, Para. 10).

    PNG
    media_image1.png
    150
    268
    media_image1.png
    Greyscale

General Formula (1) of Watanabe 
([0009] of original Japanese version)


    PNG
    media_image2.png
    264
    425
    media_image2.png
    Greyscale

Specific tetracarboxylic dianhydride structure
([0016] of original Japanese version of Watanabe)

    PNG
    media_image3.png
    161
    615
    media_image3.png
    Greyscale

General Formula (3) of Watanabe 
([0042] of original Japanese version)

Regarding claim 8, Watanabe further teaches that the material for forming an organic film according to claim 1 (varnish, Page 6 Para. 11; resin composition, Page 6 Para. 11 and Page 6 Para. 8) further comprises (E) a crosslinking agent (Page 6, Para. 8).
Regarding claim 9, Watanabe further teaches a substrate (Page 6, Para. 11) for manufacturing a semiconductor device (abstract), comprising an organic film on the substrate, the organic film being formed by curing the material for forming an organic film according to claim 1 (Page 6, Para. 11).
Regarding claims 23-27, Watanabe teaches a compound (thermosetting bisimide following general formula (1) of Watanabe; Page 3, Para. 3) for forming an organic film (Page 3, Para. 2) having a structure which meets the limitations of the instant claims (thermosetting bisimide following general formula (1) of Watanabe, Page 3 Para. 3, see structure below; see also Page 3 Para. 5 and Page 3 Para. 11, see specific tetracarboxylic dianhydride structure below; see also formula (3) shown below fully depicting end groups of the thermosetting bisimide (i.e. "A" and "B" moieties in general formula (1) of Watanabe).

    PNG
    media_image1.png
    150
    268
    media_image1.png
    Greyscale

General Formula (1) of Watanabe 
([0009] of original Japanese version)


    PNG
    media_image2.png
    264
    425
    media_image2.png
    Greyscale

Specific tetracarboxylic dianhydride structure
([0016] of original Japanese version of Watanabe)

    PNG
    media_image3.png
    161
    615
    media_image3.png
    Greyscale

General Formula (3) of Watanabe 
([0042] of original Japanese version)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2007137960 A), hereinafter Watanabe, as applied to claims 1-5, 8, 9, and 23-27 above, and further in view of Kori et al. (U.S. 2017/0184968 A1), hereinafter Kori.
Regarding claim 6, Watanabe is silent regarding the dispersity (Mw/Mn) of the thermosetting bisimide. However, Watanabe does teach that good thermal flowability (good flow during heat treatment) is desired (Page 2, Para. 6 and Page 3, Para 2).
Kori teaches a known compound for forming an organic film for use in a multilayer resist (analogous to the thermosetting bisimide of Watanabe). Kori further teaches that a small dispersibility (1.00 <= Mw/Mn <= 1.25 being the preferred range in the case of Kori) in the compound for forming the organic film can result in better thermal flowability ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have synthesized the thermosetting bisimide of Watanabe to have a small dispersibility, per the teachings of Kori. Kori teaches that said property would result in better thermal flowability, which is known to be desired of the composition of Watanabe. It would further have been obvious to find an optimal range for the property of small dispersibility, such as 1.00 <= Mw/Mn <= 1.10. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claim 7, Watanabe teaches that the component (B) (solvent; Page 6, Para. 11) may be one or a mixture of compounds, including compounds having a boiling point lower than 180 C (N, N-dimethylacetamide; Page 6 Para. 11; BP = 165 C) and compounds having a boiling point of 180 C or higher (N-methyl-2-pyrrolidone; Page 6, Para. 11; BP = 202 C). However, Watanabe does not specifically teach a mixture of solvents having the specific combination of properties described above. Also, Watanabe does allow for the heat treatment to occur at temperatures of 180 C to 450 C (Page 3, Para. 2).
Kori further teaches that the thermal flowability of the organic film is improve through the use of an organic solvent which is a mixture of one or more organic solvents having a boiling point of lower than 180° C. and one or more organic solvents having a boiling point of 180° C. or higher ([0033]-[0034]). Kori teaches that, when said solvent mixture is used, "there is no fear of insufficient thermal flowability at baking due to lack of the amount, as well as there is no fear of deterioration of physical properties of the film, such as etching resistance, due to excess amount" ([0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solvent of Watanabe to be a mixture of one or more organic solvents having a boiling point of lower than 180° C. and one or more organic solvents having a boiling point of 180° C. or higher, per the teachings of Kori. Solvents of both categories are allowed within the invention of Watanabe, and Kori teaches that such a combination of boiling points allows for sufficient thermal flowability without the deterioration of physical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737     /DUANE SMITH/                                                 Supervisory Patent Examiner, Art Unit 1737